Name: Commission Regulation (EC) No 358/2000 of 16 February 2000 providing the result of applications for repayment of duties on dried boneless beef under Regulation (EC) No 2424/1999
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  financial institutions and credit;  tariff policy
 Date Published: nan

 Avis juridique important|32000R0358Commission Regulation (EC) No 358/2000 of 16 February 2000 providing the result of applications for repayment of duties on dried boneless beef under Regulation (EC) No 2424/1999 Official Journal L 045 , 17/02/2000 P. 0029 - 0029COMMISSION REGULATION (EC) No 358/2000of 16 February 2000providing the result of applications for repayment of duties on dried boneless beef under Regulation (EC) No 2424/1999THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2249/1999 of 22 October 1999 opening a tariff quota for the import of meat of bovine animals, boneless, dried(1),Having regard to Commission Regulation (EC) No 2424/1999 of 15 November 1999 laying down detailed rules of application for an import tariff quota of dried boneless beef provided for in Council Regulation (EC) No 2249/1999(2), as amended by Regulation (EC) No 2589/1999(3), and in particular Article 8(3) thereof,Whereas:Article 8(3) of Regulation (EC) No 2424/1999 lays down that the Commission shall decide on the applications for repayment of part of the customs duties paid on imports under the quota since 1 July 1999. The overall quantity of eligible products imported does not exceed the annual quota of 700 tonnes. Consequently, all valid applications for repayment of the specific amount of duty be accepted,HAS ADOPTED THIS REGULATION:Article 1All valid applications for repayment received under Article 8(2) of Regulation (EC) No 2424/1999 shall be accepted.Article 2This Regulation shall enter into force on the third day following the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 February 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 275, 26.10.1999, p. 2.(2) OJ L 294, 16.11.1999, p. 13.(3) OJ L 315, 9.12.1999, p. 6.